TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00326-CV


Curtis James Patterson, Appellant

v.

Evelyn Y. Johnson-Patterson, Appellee




FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY,
NO. 10-3232-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On August 7, 2012, this Court sent notice to appellant Curtis James Patterson that his
brief was due on June 15, 2012, and notified him that his appeal would be dismissed for want of
prosecution if he did not respond to this Court by August 17, 2012.  To date, appellant has not
responded to this Court's notice.  Accordingly, we dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b), (c).

						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   September 7, 2012